DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to claims 3, 7, 8 and 12 has been withdrawn.
Also in view of the amendment to the claims, the rejection of claims 1-8 and 12 under 35 U.S.C. 112b has been withdrawn. 
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 3, 4, 7-13 are rejected. Claims 9-11 and 13 are withdrawn from consideration.  Claims 1, 3, 4, 7, 8 and 12 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaulier (WO 2006131625) in view of Childs (GB 2401847), La Vache (FR 1388048 - cited on IDS; a machine translation has been relied on) and Florian (US 4273249).
Regarding claim 1, Gaulier teaches a food packaging comprising two shells (see figure 1B, Figure 2, item 10A, 10B and paragraph 41 of the machine translation) presenting a plane of symmetry (see figure 1B) and extending on a predefined depth and predefined thickness.  Gaulier’s packaging is configured to occupy a rest position in which the two shells are in contact with each other along a joining plane (see figure 1B and Figure 2, item 14, 16, 17; paragraph 41)  to as to form a single space, comprising a portion of a cheese product occupying substantially all of the inner space (see figure 1A, 1B; paragraph 27 of the machine translation “cheese”) and a use position where the two half shells are peeled (see paragraph 41 of the machine translation, lines 294-295 “peelable weld”).  The joining plane (which runs through the seal) is seen to be orthogonal to the plane of symmetry.  That is, figure 1B has been construed as showing a plane of symmetry (i.e. the plane defined by the sheet) and figure 1A has been construed as showing the joining plane (i.e. the plane defined by the sheet).  Gaulier’s two shells are also separated for permitting access to the contents (see paragraph 41 - “peelable weld 16”).
Claim 1 differs from Gaulier in specifically reciting that  “for each shell a depth measured in said plane of symmetry that is greater than a thickness measured in said joining plane, wherein each of the two shells has two substantially flat faces, said two faces being situated on either side of the plane of symmetry, said two faces extending according to a direction substantially parallel to said plane of symmetry.”
However, Childs teaches similar types of food packaging, which can also be used for cheese (see page 1, lines 1-2), where there are two shells (see figure 1, items 1, 5; figure 3; page 4, 3-4th paragraphs).  The shells are separable along a join (figure 3, item 5, 6; see page 2, last two lines).  Childs also teaches that the opposed pairs of shells can have any of a variety of shapes (see page 2, 2nd to last paragraph; page 4, 2nd to last paragraph - “shaped to the desired cup shape”).  La Vache also teaches a configuration for a food packaging, where the package has two shells (figure 1 and 7, item 6, 8); where the shells are symmetrical on a plane of symmetry (as shown in figure 1 and 7) and where the shells have a greater depth than a thickness.  That is, there is a portion at figure 1 and figure 7, item 4 along which the two shells can be separated; and the depth of the two shells, as shown in figure 7, is seen to be greater than a thickness of each of the shells, as shown in figure 2.   Rotating each of figures 1 and 2 of LaVache by 90 degrees is seen to resemble figure 1a and 1b of Applicant’s drawings.  Each of LaVache’s shells thus has two substantially flat faces, parallel to the plane of symmetry (see figure 2).  Florian also teaches a similar configuration for a food package as that of La Vache, which thus has two substantially flat faces (as shown by figure 3, near item 11) that would extend parallel to a plane of symmetry (i.e the faces as shown in figure 3 would also essentially define the plane of symmetry), and where the plane of symmetry that is orthogonal to a joining plane (as shown by figure 2, where the joining plane would have been horizontal and into the page).  In view of LaVache and Florian the combination teaches two shells having two substantially flat faces on either side of the plane of symmetry, extending substantially parallel to the plane of symmetry and with a depth in the plane of symmetry being greater than the thickness measured in the joining plane
The prior art thus recognized two shells that can be sealed together along a joining plane, and where the shape of the two shells can have a depth that is greater than the thickness of each of the shells.  To thus modify Gaulier and to use another conventional shape for the two shells, as taught by Childs, La Vache and Florian would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design using known and conventional shapes for food packaging used for packaging similar types of products.
Regarding claim 3, Gaulier teaches that the two shells can be plastic material (see figure 2, item 10A, 10B; page 6, paragraph 35 and page 8, lines 294-300 of the machine translation).
Regarding claim 4, the two half-shells, as taught by Gaulier in view of Childs, La Vache and Florian are seen to be identical half-shells such that the inner space has a volume evenly distributed between the two shells.
Regarding claim 7, the combination applied to claim 6 teaches the two shells have an assembly having a circular shape in the plane of symmetry

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, which relies on Gaulier (WO 2006131625) as the primary reference, and in further view of Skaletski (US 20050064081).
Claim 8 differs from the Gaulier combination in specifically reciting that “the two shells present an assembly having an almond shape in the plane of symmetry.”
It is noted however, that Skaletski teaches forming two shells (see figure 10, item 20a, 20b; paragraph 83) which are seen to form “an almond shape” in the plane of symmetry.  Skaletski also teaches that the package can be for foods including cheese (see the abstract) and can have other shapes as well (abstract; paragraph 6, 122).
As the Gaulier combination already teaches that each of the two shells has two substantially flat faces, to thus modify the Gaulier combination which is not seen to be limiting regarding the particular shape of the shells, and to thus use two shells that can form an almond shape in the plane of symmetry would have been obvious to one having ordinary skill in the art, based on conventional shapes commonly used for food packaging.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, which relies on Gaulier (WO 2006131625) as the primary reference, and in further view of Fux (US 20020033393), Schandua (DE 1732871 - cited on IDS), Jeon (US 20130189403) and Dal (US 20060275531).
Regarding claim 12, the claim differs from the Gaulier combination in specifically reciting that in the rest position the two shells present an assembly having a substantially triangular shape in the plane of symmetry.
However, Childs teaches that the food packaging can be three-dimensionally symmetrical and can have a configuration of a triangle (see page 2, 2nd to last paragraph).   Additionally, Fux teaches food packaging having a joint (see figure 1c, item 3) and where the package has a substantially triangular shape in the plane of symmetry and where there appears to be two flat faces for each shell.  Schandua also teaches a package where the two shells present an assembly having a substantially triangular shape in the plane of symmetry (see figures 1-8) and where each of the two shells has two substantially flat faces (see figures 6-8, item 10, 12) on either side of the plane of symmetry.   Jeon further teaches a triangular packaging, where as shown in figures 8-10, there are two sides of the package that present a triangular shape in a plane of symmetry (see figure 9, where the left and right sides of tear line 11, 30, present a triangular shape; see also figure 13).  Jeon further teaches that the relative depth of the two sides of the package in the plane of symmetry can be construed as greater than or equal to the thickness.  Jeon at figure 13 also shows the two sides of the package (i.e. the two shells) each of two substantially flat faces that are parallel to the plane of symmetry.  Jeon further shows separation in a similar manner as already shown by the Gaulier combination (see Jeon figures 12, 13).   Shapes similar to Jeon have also been taught to be used for other foods such as cheese, as taught by Dal (see figure 3).  
To thus modify the Gaulier combination, and use other shapes for food packaging, which can provide a substantially triangular shape in a plane of symmetry between two sides of a package would thus have been obvious to one having ordinary skill in the art, in view of Fux, Schandua and Jeon based on known and conventional shapes used for foods and food packaging.

Response to Arguments
The rejections relying on Bartoli (WO 2008015548) as the primary reference have been withdrawn as the reference suggests two separately sealed compartments and therefore is not seen to reasonably teach or suggest “two shells are in contact with each other along a joining plane so as to form a single inner space, comprising a portion of a cheese product occupying substantially all of the inner space.”
Further on page 10 of the response, regarding Gaulier, Applicant urges that the reference is a prior art package with each shell having a thickness greater than its depth.
It is noted however, that the combination suggests providing a depth greater than the thickness in the plane of symmetry.   That is, in view of LaVache, the combination teaches shapes for packages for cheese, where the package can be opened along a joining plane that is orthogonal with the plane of symmetry and Florian teaches where such an opening configuration has been desirable for facilitating consumption directly from the package (column 2, lines 10-17).  Thus, it would have been obvious to one having ordinary skill in the art to have modified Gaulier in view of the above teachings and to provided a depth that is greater than the thickness in the plane of symmetry as a matter of engineering and/or design based on other known configurations for how a package containing cheese can be opened, as well as for facilitating consumption directly therefrom.

On pages 10-12 of the response, Applicant urges that when the depth of the flat shell is smaller than the thickness, the user cannot firmly hold one shell between his fingers to taste the product located inside the packaging  and that the claimed invention provides two wide support surfaces for the consumer’s fingers to easily press one’s thumb and index finger on the support surfaces for pinching the shell and holding it firmly when opening the package and thus providing better gripping of the packaging when opening and tasting.  In view of the above, Applicant also urges that the claimed invention is not just a change in design and provides adaptability in the production lines for manufacturing.
These urgings are not seen to be sufficient to overcome the rejection.  It is initially noted however, that the claims are directed to the product and not the method of making or the method of using the product.  Nonetheless, it is further noted that LaVache teaches an opening mechanism that is arranged similarly to the claimed joining plane, while also providing substantially flat faces of the two shells which would also have allowed for gripping of the product.  This is further supported by Florian, who teaches a joining plane similar to that taught by LaVache, and where the mechanism for opening being orthogonal to the plane of symmetry can be advantageous for consuming the contents directly from the package after opening the package (see column 2, lines 10-17).   Therefore, to modify Gaulier and to change the orientation of the joining plane, in view of LaVache and Florian’s teachings would further have been obvious to one having ordinary skill in the art, based on known configurations for opening food packages, as specifically a packaging comprising cheese, and where such an opening configuration desirably also allows for the package to be held and the contents to be consumed therefrom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4189054 and US 20070102317 disclose a package that openings on a joining plane that is orthogonal to the plane of symmetry. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792